Title: To Benjamin Franklin from ——— Mary, 15 January 1780
From: Mary, ——
To: Franklin, Benjamin


Sir
15th. January 1780./.
You may have been informed by M. le ray de Chaumont of the event which procured me the honor of calling upon your Excellency. The Minister of the Marine has granted me my passage upon the first vessels which would go to North America. I do not think that in those that are arriving now in Brest there are any bounded for that part of the world. M. Pellerin, with whom I dined yesterday, informed me that the Continental frigate the Committee was to sail from Nantes in a few days. If it was the case, I would beg leave to recommend myself to your Excellency for my passage.
At all event I intend to leave Paris next thursday to go to Nantes. I will have the honor of calling upon you next munday and shall take with me your commissions with a great deal of pleasure. If you were so good as to give me a letter of recommandation for your agent in Nantes, I will be vastly obliged to your Excellency.

I have the honor to be with respect Sir Your most obedient and humble servant./.
Mary
 Notation: Mary Jan 15 1780